TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00567-CV



                                         In re Kayla Wright


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Kayla Wright has filed an original application for writ of habeas corpus in this Court.

In her application, Wright contends that she “is currently being illegally restrained of her liberty due

to actions of this Court” and that she is entitled to habeas corpus relief “because there is a defect

in the indictment.”

                Wright’s application fails, in numerous respects, to comply with the rules of appellate

procedure governing original proceedings. See Tex. R. App. P. 52.3; 52.7. For example, Wright’s

application fails to provide basic information concerning where or why she is being restrained.

See Tex. R. App. P. 52.3 (d)-(f). Consequently, it is unclear whether this Court has jurisdiction to

consider the merits of her application.1 Accordingly, Wright’s application for writ of habeas corpus

is denied. See Tex. R. App. P. 52.8.


       1
         This Court’s original jurisdiction to issue a writ of habeas corpus is limited to those cases
in which a person’s liberty is restrained because the person has violated an order, judgment, or
decree entered in a civil case. See Tex. Gov’t Code § 22.221(d); Dodson v. State, 988 S.W.2d 833,
835 (Tex. App.—San Antonio 1999, no pet.) Moreover, article 11.07 of the Texas Code of Criminal
Procedure vests complete jurisdiction over post-conviction relief from final felony convictions
in the Texas Court of Criminal Appeals. See Padieu v. Court of Appeals of Tex., Fifth Dist., 392
S.W.3d 115, 117 (Tex. Crim. App. 2013); see also Tex. Code Crim. Proc. art. 11.07, § 5.
                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Filed: September 27, 2013




                                               2